DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17249500 has claims 1-30 pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, 12-15 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (Pub. No. US 2019/0238658 A1; hereinafter Shimizu).
Regarding claims 1 and 24, Shimizu discloses a first wireless communication device for wireless communication, (See ¶0025, in practice the operating environment 100 may include one or more first vehicles 121) comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: (Figure 2, shows the memory coupled to processor) determine that a second wireless communication device is to communicate with a third wireless communication device using one or more beams that pass through a target area;  (See ¶0022, The first vehicle determines that there is a blocker causing a blockage between the first vehicle (corresponds to third vehicle) and an intended recipient, such as a second vehicle, of the millimeter wave (mmWave) communication. A blocker is an object (e.g., other cars, buildings, etc.) or roadway feature (e.g., topography or roadway structures) that prevents a clear line of sight between the first vehicle and the intended recipient) obtain information indicating a first object that is approaching the target area and that has a beam blocking size above a threshold;  (See ¶0098-¶0100, the blocker 405 is a truck with a height that prevents mmWave communications between the first vehicle 121 and the second vehicle 123. Although a first vehicle 121 and a second vehicle 123 are illustrated, a RSU 122 may communicate with the first vehicle 121 and/or the second vehicle 123; determines whether a blockage is predicted to occur based on wireless messages from the first vehicle 121 and from the blocker 510. For example, the blocker 510 may be equipped with a DSRC-compliant GPS unit 140B and may provide blocker vehicle data 155 to the first vehicle 121, which the path module 204 combines with the vehicle data 155 and the sensor data 157 to determine whether a blockage would occur at the time the beam is intended to be transmitted; See ¶0051-0052) and cause the one or more of the second wireless communication device or third wireless communication device to adjust usage of the one or more beams during an expected blockage time in the target area. (See ¶0022, A blocker may be avoided by designing a non-line of sight (NLOS) path that goes around the blocker, for example, by reflecting the beam off of an object, such as a building; Figure 5, item 505; See ¶0103, NLOS path for avoiding the blocker 510 by using the reflector 520 to reflect the beam to the second vehicle 123 and, as a result, completely avoid the blocker 510)
Regarding claim 2, Shimizu discloses the third wireless communication device is the first wireless communication device. (See ¶0022, The first vehicle determines that there is a blocker causing a blockage between the first vehicle (corresponds to third vehicle) and an intended recipient, such as a second vehicle, of the millimeter wave (mmWave) communication)
Regarding claim 4, Shimizu discloses the first object is a vehicle and the target area is a traffic area. (Figure 4, the first object the blocker is a traffic area where both the first and second vehicle is)
Regarding claim 5, Shimizu discloses the memory and the one or more processors, when causing the second wireless communication device to adjust usage of the one or more beams, are configured to cause the second wireless communication device to reduce or eliminate use of a beam blocked by the first object in the target area. (See ¶0022, A blocker may be avoided by designing a non-line of sight (NLOS) path that goes around the blocker, for example, by reflecting the beam off of an object, such as a building; Figure 5, item 505; See ¶0103, NLOS path for avoiding the blocker 510 by using the reflector 520 to reflect the beam to the second vehicle 123 and, as a result, completely avoid the blocker 510; it is interpreted that the adjust means to reduce the beam by reflecting the beam to the second vehicle)
Regarding claim 6, Shimizu discloses the memory and the one or more processors, when causing the second wireless communication device to adjust usage of the one or more beams, are configured to transmit, by the first wireless communication device, a message indicating that a beam of the second wireless communication device is to be blocked by the first object in the target area. (See ¶0006,  one or more wireless messages include a wireless message received from a blocker, the vehicle data also describes a blocker position, a blocker speed, and a blocker heading, and determining whether the NLOS path is predicted to succeed is further based on the blocker position, the blocker speed, and the blocker heading; See ¶0007, responsive to the NLOS path being predicted to succeed, perform beam alignment between the first vehicle and the second vehicle based on the NLOS path before the potential blockage is predicted to occur, and transmit a mmWave communication to the second vehicle.)
Regarding claims 7 and 25, Shimizu discloses the first wireless communication device is a vehicle mobile station, and wherein the memory and the one or more processors are configured to obtain the information indicating the first object by detecting a location of one or more points of a surface of the first object that move at a same velocity. (See ¶0102, signals from the onboard sensors 515 with dashed lines to show how the onboard sensors detect the distance between the first vehicle 121 and the blocker 510)
Regarding claims 8 and 26, Shimizu discloses the memory and the one or more processors, when obtaining the information indicating the first object, are configured to: broadcast a vehicle-to-everything message; (See ¶0048, DSRC message is a wireless message that is specially configured to be sent and received by highly mobile devices) and receive, from a first vehicle mobile station of the one or more vehicle mobile stations, first sensing information associated with the first object. (See ¶0006, the one or more wireless messages include a wireless message received from a blocker, the vehicle data also describes a blocker position, a blocker speed, and a blocker heading)
Regarding claims 9 and 27, Shimizu discloses the memory and the one or more processors are further configured to: receive second sensing information associated with the first object; (See ¶0048, DSRC message is a wireless message that is specially configured to be sent and received by highly mobile devices; See ¶0066, the second vehicle 123 may send data to the second vehicle 123 such as sensor data 157) and determine one or more dimensions of the first object based at least in part on the first sensing information and the second sensing information. (See ¶0006, the one or more wireless messages include at least one of a dedicated short range communication message (DSRC); See ¶0051-0052, DSRC message include vehicle size; See ¶0099, The blockage may occur due to a combination of (1) a low antenna height on either the first vehicle 121 and/or the second vehicle 123 and (2) a high mobility of the vehicle 121/RSU 122 and/or the first vehicle 121)
Regarding claim 10, Shimizu discloses the memory and the one or more processors are further configured to: associate a representative point of one or more points of a surface of the first object; and track the representative point to predict when the first object is to be in the target area. (See ¶0007, determine whether the NLOS path is predicted to succeed based on a beam transmission percentage satisfying a threshold percentage, responsive to the NLOS path being predicted to succeed, perform beam alignment between the first vehicle and the second vehicle based on the NLOS path before the potential blockage is predicted to occur, and transmit a mmWave communication to the second vehicle)
Regarding claim 12, Shimizu discloses the memory and the one or more processors are further configured to transmit information indicating that the first object is approaching the target area and has a beam blocking size above the threshold. (See ¶0101, transmitting wireless messages to determine the position, speed, and heading of the vehicles to avoid the blockage; See ¶0051-0052, DSRC message contains (1) GPS data describing a position of the vehicle; (2) motion data for the vehicle; and (3) a path history of the vehicle and vehicle size; he RSU 122 may transmit DSRC messages, which typically have a maximum range of about 1,000 meters. See ¶0100, he blocker 510 may be equipped with a DSRC-compliant GPS unit 140B)
Regarding claim 13, Shimizu discloses the memory and the one or more processors are further configured to transmit a request for one or more of location information or velocity information for the first object based at least in part on a lack of information for a dimension of the first object. (See ¶0100, the blocker 510 may be equipped with a DSRC-compliant GPS unit 140B and may provide blocker vehicle data 155 to the first vehicle 121, which the path module 204 combines with the vehicle data 155 and the sensor data 157 to determine whether a blockage would occur at the time the beam is intended to be transmitted; See ¶0002, vehicles may request high-definition three-dimensional maps, sensor data from other vehicles for autonomous vehicle purposes, streaming data for infotainment purposes, etc.)
Regarding claim 14, Shimizu discloses the obtaining is based at least in part on receiving an indication from a base station or a roadside unit. (See ¶0098, a RSU 122 may communicate with the first vehicle 121 and/or the second vehicle 123.)
Regarding claim 15, Shimizu discloses the third wireless communication device is a vehicle mobile station. (See ¶0048, A DSRC message is a wireless message that is specially configured to be sent and received by highly mobile devices such as vehicles)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Shi et al. (Pub. No. US 2020/0275402 A1; hereinafter Shi).
Regarding claim 3, Shimizu fails to disclose the second wireless communication device is a pedestrian mobile station and the third wireless communication device is a base station. 
Shi discloses the second wireless communication device is a pedestrian mobile station and the third wireless communication device is a base station. (See ¶0117, objects in the sensed environment may have relatively predictable trajectories (e.g., movement of vehicles is typically predictable based on the physical road and/or traffic signals, or movement of a pedestrian may be mainly along pavements and crosswalks); Figure 18, item 170 is the bs communicating with 110 with pedestrian mobile device 110)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Shi to include the bs communicating with the mobile device. The motivation to combine is a way to improve beam management for mobile devices (See ¶0006).
Claim(s) 11, 16-23 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (Pub. No. US 2019/0238658 A1; hereinafter Shimizu) in view of Armand et al. (Pub. No. US  2019/0123797 A1; hereinafter Armand).
Regarding claim 11, Shimizu fails to disclose the memory and the one or more processors are further configured to: associate the first object with a second object traveling to the target area; and track the first object and the second object as a group. 
Amend discloses the memory and the one or more processors are further configured to: associate the first object with a second object traveling to the target area; and track the first object and the second object as a group. (See ¶0033, moving objects such as automobiles; See ¶0062, action 802 may comprise transmitting discovery signals from an antenna using multiple directional signal beams, checking for any reflections of the discovery signals, and analyzing the reflections to detect objects or blockages and to determine the positions of the objects or blockages relative to the antenna; See ¶0066)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicles communicating with each other when a blockage to include  receiving a blockage indication. The motivation to combine is the beam patterns of multiple beams may be adjusted to more efficiently cover a desired coverage area in spite of the presence of the physical obstacle or object (See ¶0058).
Regarding claims 16 and 28, Shimizu discloses a base station for wireless communication determine that a first wireless communication device is to communicate with a second wireless communication device using one or more beams that pass through a target area; (Figure 3, shows the determine that the RSU to communicating with vehicles devices in the target area with one or more beams; See ¶0034, The vehicle data 155 may be generated by a DSRC-compliant GPS unit 140B of the second vehicle 123, a DSRC-compliant GPS unit 140A of the first vehicle 121, vehicles that send their vehicle data 155 to the RSU 122) transmit an indication to identify an object that is approaching the target area and that has a beam blocking size above a threshold; (See ¶0051-0052, DSRC message contains (1) GPS data describing a position of the vehicle; (2) motion data for the vehicle; and (3) a path history of the vehicle and vehicle size; he RSU 122 may transmit DSRC messages, which typically have a maximum range of about 1,000 meters. See ¶0100, he blocker 510 may be equipped with a DSRC-compliant GPS unit 140B) and cause the first wireless communication device is to adjust usage of the one or more beams during an expected blockage time in the target area. (See ¶0080, receive HD-3D map data from the RSU; See ¶0119, a map is generated from the vehicle data 155 and the sensor data 157 that includes objects and corresponding reflectivity of the surface materials of the objects. At step 808, a NLOS path is determined based on the map so that the NLOS path avoids a potential blockage)
	However, Shimizu fails to disclose comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: receive an indication that a first object is approaching the target area and has a beam blocking size above the threshold;
Armand comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: (Figure 9, processors couple to memory) receive an indication that a first object is approaching the target area and has a beam blocking size above the threshold; (2019/0123797 a1-See ¶0029, A received reflection of the discovery signal 306 may indicate to the base station 104 that there is an obstacle in the direction; See ¶0057, The action 710 in some cases may include determining the location and/or size of the object; interpreted the size of the object is above a threshold in order to block the discovery signal)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicles communicating with each other when a blockage to include  receiving a blockage indication. The motivation to combine is the beam patterns of multiple beams may be adjusted to more efficiently cover a desired coverage area in spite of the presence of the physical obstacle or object (See ¶0058).
Regarding claim 17, Shimizu fails to disclose the first wireless communication device is a pedestrian mobile station.
Armand disclose the first wireless communication device is a pedestrian mobile station. (See ¶0015, signal quality between the base station and one or more mobile devices or other user devices)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicles communicating with each other when a blockage to include  receiving a blockage indication. The motivation to combine is the beam patterns of multiple beams may be adjusted to more efficiently cover a desired coverage area in spite of the presence of the physical obstacle or object (See ¶0058).
Regarding claim 18, Shimizu fails to disclose the base station is the second wireless communication device. 
Armand disclose the base station is the second wireless communication device. (Figure 3, the base station is the second wireless communication device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicles communicating with each other when a blockage to include  receiving a blockage indication. The motivation to combine is the beam patterns of multiple beams may be adjusted to more efficiently cover a desired coverage area in spite of the presence of the physical obstacle or object (See ¶0058).
Regarding claim 19, Shimizu discloses the third wireless communication device is the second wireless communication device. (See ¶0036, The path data 159 is digital data that describes paths between the first vehicle 121 and the second vehicle 123)
Regarding claims 20 and 29, Shimizu discloses the first object is a vehicle and the target area is a traffic area. (Figure 4 the blocker is a vehicle and the target area is a traffic area)
Regarding claims 21 and 30, Shimizu disclose the memory and the one or more processors, when causing the first wireless communication device to adjust usage of the one or more beams, are configured to cause the first wireless communication device to reduce or eliminate use of a beam blocked by the first object in the target area. (See ¶0022, A blocker may be avoided by designing a non-line of sight (NLOS) path that goes around the blocker, for example, by reflecting the beam off of an object, such as a building; Figure 5, item 505; See ¶0103, NLOS path for avoiding the blocker 510 by using the reflector 520 to reflect the beam to the second vehicle 123 and, as a result, completely avoid the blocker 510; it is interpreted that the adjust means to reduce the beam by reflecting the beam to the second vehicle)
Regarding claim 22, Shimizu fails to disclose the memory and the one or more processors are further configured to receive an indication of one or more dimensions of the first object.
Armand discloses receive an indication of one or more dimensions of the first object. (2019/0123797 a1-See ¶0029, A received reflection of the discovery signal 306 may indicate to the base station 104 that there is an obstacle in the direction; See ¶0057, The action 710 in some cases may include determining the location and/or size of the object; interpreted the size of the object is above a threshold in order to block the discovery signal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicles communicating with each other when a blockage to include  receiving a blockage indication. The motivation to combine is the beam patterns of multiple beams may be adjusted to more efficiently cover a desired coverage area in spite of the presence of the physical obstacle or object (See ¶0058).
Regarding claim 23, Shimizu discloses the memory and the one or more processors are further configured to transmit information indicating that the first object is approaching the target area and has a beam blocking size above a threshold. ((See ¶0051-0052, DSRC message contains (1) GPS data describing a position of the vehicle; (2) motion data for the vehicle; and (3) a path history of the vehicle and vehicle size; RSU 122 may transmit DSRC messages, which typically have a maximum range of about 1,000 meters; See ¶0078, transmits, via the communication unit 145A, wireless messages from the second vehicle 123, the RSU 122, or other vehicles, such as blockers)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hampel et al. (Pub. No. US 2015/0382268 A1)- In FIG. 6, a first obstruction 652 may be capable of reflecting beams. Therefore, beams traveling between the mobile device 602 and the BS1 604 along the path 660 may reflect off the first obstruction 652 in order to reach their intended destination. The mobile device 602 may also conduct beam training/beam refinement sequences with the BS2 606 to create an appropriate beam pair that is aligned with a path 664. The mobile device 602 may store/cache information related to the created beam pairs with respect to each BS.
Allan et al. (Pub. No. US 2018/0095466 A1)- In one embodiment, iteratively performing the positioning of the vehicle includes determining whether further repositioning the vehicle would significantly obstruct the first lane; and if it is determined that further repositioning would not significantly obstruct the first lane, moving the vehicle forward by a predetermined amount to improve the view of the first lane.
Gupta et al. (Pub. No. US 2021/0051495 A1)- blockage 225-a may leave the path of primary transmission beam 220-a, and base station 205-a may perform successful transmissions to UE 215-a over primary transmission beam 220-a. In other cases, blockage 225-a may remain in the path of primary transmission beam 220-a, and base station 205-a may continue to perform unsuccessful transmissions to UE 215-a over primary transmission beam 220-a. If blockage 225-a remains, base station 205-a and UE 215-a may again fall back to fallback transmission beam 230-a. In some cases, base station 205-a and UE 215-a repeat this process until blockage 225-a is removed from the path of primary transmission beam 220-a. In other cases, base station 205-a and UE 215-a identify a new primary transmission beam and a new fallback transmission beam, in accordance with the above techniques, after a threshold number of transmission failures over primary transmission beam 220-a occur.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472